Citation Nr: 1621993	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to special monthly compensation at the housebound rate.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from May 1944 to October 1946 and from 
 May 1951 to December 1976.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded this matter in October 2014 and March 2015 to obtain medical opinions.  The Board finds that there has been substantial compliance with the October 2014 and March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 7, 2014, the Veteran had a 50 percent rating for service-connected hearing loss and a 10 percent rating for service-connected tinnitus.  The combined disability rating for these disabilities was 60 percent, and they were of a common etiology.

2.  From July 7, 2014, the Veteran has had a 100 percent schedular disability rating for service-connected arteriosclerotic heart disease.  

3.  The Veteran's service-connected hearing loss and tinnitus prevented him from securing or following substantially gainful employment from December 14, 2011, the date of his claim.

4.  From July 7, 2014, the Veteran has a single service-connected disability rated as 100 percent disabling and has additional service-connected disabilities rated at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are met from December 14, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).

2.  From July 7, 2014, the criteria for special monthly compensation at the housebound rate are met.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i)  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Given the favorable disposition of the claims, which is not prejudicial to the Veteran, the Board need not discuss VA's compliance with the VCAA. The favorable disposition of the claims in the decision below has resulted in a full grant of the benefits.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

Analysis of Claim

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service. 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537   (1994).

An informal claim for a TDIU was received in December 2011.  In the TDIU claim, the Veteran asserted that his service-connected hearing loss and tinnitus prevented him from working.  He reported that he was last employed as an aerospace engineer and retired in 1990.  
  
In this case, service connection has been established for arteriosclerotic heart disease and coronary artery disease (rated 100 percent disabling); bilateral hearing loss (rating 70 percent disabling); left knee disability (rated 30 percent disabling); external hemorrhoid (rated 20 percent disabling); tinnitus (rated 10 percent disabling); hypertension (rated 10 percent disabling); prostate cancer with residual urinary incontinence (rated 10 percent disabling); erectile dysfunction (rated 0 percent disabling); and left knee scar (rated 0 percent disabling).  The 100 percent schedular rating has been in effect since July 7, 2014.  A combined 60 percent disability evaluation was in effect from April 26, 2011 to July 6, 2014.  During that period, the Veteran had a 50 percent disability rating for bilateral hearing loss and a 10 percent rating for tinnitus.  The combined rating of 60 percent for tinnitus and hearing loss satisfies the schedular requirements of § 4.16(a), as those disabilities were of a common etiology.     

The Veteran has also been determined to be entitled to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k) on account of the anatomical loss of a creative organ from July 7, 2014 and pursuant to 38 U.S.C.A. § 1114(l) on account of being so helpless as to be in need of regular aid and attendance from July 7, 2014.  

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  The logic of Bradley suggests that, if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims entitlement to a total disability evaluation based upon individual unemployability for a separate disability, VA must consider the latter claim despite the existence of the schedular total rating.  VA may then award special monthly compensation under 38 U.S.C.A. § 1114(s) if VA finds the separate disability(ies) support individual unemployability independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i) (2015).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the rating schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran is granted a 100 percent schedular evaluation for his heart disease that is effective from July 7, 2014.  The date of the Veteran's original claim is December 14, 2011.  As noted, the Veteran is also service connected for numerous other disabilities, to include hearing loss rated at 70 percent.  Thus, the Veteran should be entitled to a 100 percent schedular disability rating and special monthly compensation at the housebound rate from July 7, 2014, which recognizes both the 100 percent disability rating for one disability and combination of other disabilities to at least 60 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The question is whether the Veteran would be entitled to a TDIU on the basis of his service-connected disabilities other than his 100 percent rated heart disease.  The Board notes that in Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.

In this case, the evidence of record supports a TDIU based upon the Veteran's service-connected hearing loss and tinnitus.  At a July 2011 VA audiological examination, the Veteran reported that he could not hear normal conversation and had great difficulty in all listening situations.  He reported that he was treated with hearing aids in both ears and did not find them beneficial.  Reportedly, the hearing aids amplified too much of the background noise.  He reported that his overall functional impairment was that "he could not hear at all."  

An April 2013 VA examination noted that the functional impairment due to hearing loss was that the Veteran could not hear without hearing aids.  He reported that it was still difficult to hear, even with hearing aids. 

A November 2014 VA examination for hearing loss noted that the Veteran had significant hearing loss and required the use of binaural amplification and extensive communication strategies in order to meet his communication needs.  The examiner stated that, regardless of differing speech recognition scores, the Veteran had significant communication needs with regard to his hearing loss.  

A VA medical opinion dated in November 2015 did not address functional impairment due to service-connected hearing loss.  

In this case, the evidence establishes that the Veteran's service-connected hearing loss and tinnitus have rendered him unable to secure and maintain substantially gainful employment.  The evidence reflects that the Veteran has significant impairment in communication due to hearing loss and tinnitus and requires extensive communication strategies to meet his needs.  In this case, most of the Veteran's post-service training and experience since separation from service is in the occupation of engineering.  The evidence shows that the Veteran has communication difficulties due to service-connected hearing loss and tinnitus which would prevent him from maintaining his usual employment as an engineer.  Therefore, the Board finds that the service-connected bilateral hearing loss and tinnitus prevent the Veteran from obtaining and maintain substantially gainful employment.  The Board finds that a TDIU is warranted from December 14, 2011, the date of the claim.

Special Monthly Compensation

Special monthly compensation (SMC ) is available when, "as the result of a service-connected disability," a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (requiring the Board to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Moreover, VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Therefore, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC  under 38 U.S.C.A. § 1114(s) is established whenever a Veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC ).  

The United States Court of Appeals for Veterans Claims has interpreted 38 U.S.C.A. § 1114(s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a Veteran has been awarded a TDIU rating for a single disability.  See Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008). 

The Bradley decision also held that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria of one total disability in considering entitlement to SMC under 38 U.S.C.A. § 1114(s).  Id. at 290-91. 

The Court reiterated this interpretation with its holding in Buie.  Buie v. Shinseki, 24 Vet. App. At 249-250 ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability").

In this decision, the Board has determined that the evidence warrants assignment of a TDIU resulting from the Veteran's service-connected hearing loss and tinnitus.  Thus, these disabilities may not be considered a "single" service-connected disability for purposes of SMC.  However, from July 7, 2014, the Veteran is in receipt of a 100 percent rating for his heart disease and he has additional disability that combines to at least a 60 percent rating.  Because the Veteran has a single service-connected disability rated as total (i.e. heart disease), and has an additional service-connected disability independently rated at 60 percent (his remaining disabilities), the criteria for special monthly compensation under 38 U.S.C.A. § 1114(s) is met.  Accordingly, special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(i) is warranted from July 7, 2014.



ORDER

Entitlement to a TDIU is granted from December 14, 2011, subject to regulations governing the payment of monetary benefits.  

Entitlement to the S-1 (housebound) rate of SMC from July 7, 2014 is granted, subject to regulations governing the payment of monetary benefits.  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


